Citation Nr: 0204952	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, claimed due to cold injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952, and from October 1953 to July 1955.  His appeal 
comes to the Board of Veterans' Appeals (Board) from a May 
1998 RO decision that denied service connection for 
degenerative or rheumatoid arthritis of multiple joints, 
claimed as due to cold injury.

In a November 2000 decision, the Board denied the claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2001 joint motion 
to the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded for consideration of the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (2000).  By an April 2001 order, the Court granted 
the joint motion.  The case was subsequently returned to the 
Board.  In July 2001, the Board asked the veteran's attorney 
whether he wished to submit additional evidence and argument, 
and in April 2002 he indicated he did not.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for arthritis of multiple joints, claimed as due to cold 
injury, and the VA has made reasonable efforts to develop 
related evidence.

2.  Arthritis of multiple joints, including degenerative or 
rheumatoid arthritis, began many years after service, and it 
was not caused by any incident of service including any cold 
injury.





CONCLUSIONS OF LAW

1.  The VA has complied with the notice and duty to assist 
requirements of the VCAA, and related VA regulation, with 
respect to the veteran's claim for service connection for 
arthritis of multiple joints, claimed as due to cold injury.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) ( to be codified as amended at 
38 C.F.R. § 3.159).

2.  Arthritis of multiple joints, claimed as due to cold 
injury, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from November 
1950 to August 1952, and from October 1953 to July 1955.  His 
service discharge documents indicate he had service in Korea 
during the Korean War and was awarded the Combat Infantryman 
Badge.  His service medical records are unavailable and 
reportedly were destroyed in the 1973 fire at the National 
Personnel Records Center.

An August 1975 report from Roland R. Springgate, M.D., notes 
that the veteran was in good health until May 1975 when he 
developed jaw and then chest pain; laboratory studies showed 
elevated uric acid levels.  Symptoms of multiple joints were 
reported including the right temporomandibular joint, wrists, 
ankles, feet, and low back.  The veteran was treated with 
various medications.  Dr. Springgate reported impressions of 
psoriatic arthritis, possible sarcoid, possible post-
infection, and possible Reiter's syndrome.

An October 1975 report from Linda A. Ward, M.D., a doctor at 
the Mayo Clinic, sent to Dr. Springgate, notes that the 
veteran was referred to the clinic for evaluation of 
polyarthritis of 5 months duration.  The exact nature of the 
polyarthritis was unknown, but it had been thought to be a 
possible early rheumatoid arthritis.  Following evaluation, 
the doctor from the Mayo Clinic reported that the veteran had 
an inflammatory polyarthritis most consistent with an early 
form of rheumatoid arthritis.  It was noted that that there 
were some atypical features that made the doctor reluctant to 
make a hard and fast diagnosis of rheumatoid arthritis.

A document shows that in February 1976 the Social Security 
Administration (SSA) approved the veteran for disability 
benefits based on a diagnosis of polyarthritis, probably 
rheumatoid.  It was noted the disability began in June 1975.  
Later records show the veteran returned to work and his SSA 
benefits were terminated.

A May 1976 statement from Dr. Springgate notes the veteran 
continued to be treated for rheumatoid arthritis.

In February 1977, Dr. Springgate reported that the veteran 
was first seen in August 1975 and had been followed on a 
monthly basis for rheumatoid arthritis.  There were symptoms 
involving the right temporomandibular joint, shoulders, 
wrists, ankles, and MP joints.  

At an April 1977 VA examination, the veteran reported he had 
been treated since 1975 for rheumatoid arthritis.  On X-ray 
reports, the radiologist reported that there was minimal 
spurring at the base of the calcaneus bilaterally, and there 
were normal ankles, shoulders, and wrists.  The clinical 
examiner reported diagnoses of chronic degenerative joint 
disease of the shoulders, wrists, and ankles.

In November 1977, Dr. Springgate reported that since 1975 the 
veteran had received treatment, including gold therapy, and 
the joints involved were the shoulders, wrists, hands, 
ankles, and heels.  The diagnosis was polyarthritis, thought 
to be rheumatoid.  

Private clinical treatment records show the veteran was seen 
for various medical problems in and after the 1980s.  In May 
1981, he injured his left hip in a fall.  In November 1984, 
it was reported that that he had arthritis in the past and 
had been seen at the Mayo Clinic and by Dr. Springgate.  He 
reported that he had been on gold therapy in the past but 
discontinued the treatment.  He had multiple joint 
complaints.  Laboratory studies showed normal sedimentation 
rate and a negative rheumatoid battery.  In January and 
February 1985, it was reported that that he was troubled with 
his "arthritis," especially left hand and shoulder.  The 
doctor noted laboratory tests were normal and said he had a 
hard time accepting the diagnosis of rheumatoid arthritis.  
In March 1986, there was a checkup for arthritis but no 
pertinent findings were reported.  The veteran was seen for 
right foot pain in March 1992, and the impression was 
possible gout.  In July 1992, he complained of back pain.  He 
was seen for pes cavus in 1993.  Records from December 1993 
to February 1994 show complaints of ankle and foot pain, and 
impressions included Achilles tendinitis and calcaneal spur.  
There was a complaint of right knee pain in July 1995, and 
the impression was Baker's cyst.  In September and October 
1995, the veteran complained of leg pain, and the impression 
was tendinitis.  A March 1996 chest X-ray incidentally noted 
spurring of the thoracic spine.  The veteran had X-rays in 
June 1997 because of complaints of back and left hip pain; X-
rays of the lumbar spine showed mild degenerative changes, 
and X-rays of the left hip were normal.  In July 1997, he 
complained of left hip pain, and examination was normal.

In July 1997, the veteran filed a claim for service 
connection for arthritis of multiple joints which he claimed 
was due to cold exposure while serving in Korea.  With his 
claim he submitted a list of treatment for arthritis 
beginning in 1970 (subsequent development of the evidence led 
to records from 1975 and later).  

With his claim, the veteran submitted a June 1997 statement 
from a fellow soldier concerning exposure to cold while 
serving in Korea in 1951-1952. 

On a March 1998 VA examination, the doctor noted that the 
claims folder was reviewed.  The veteran gave a history of 
frozen feet in Korea and said his feet and hands were now 
sensitive to cold.  He said that he had no recent problem 
with gout.  The examiner stated that review of the claims 
file led him to believe that the veteran never had a firm 
diagnosis of rheumatoid arthritis.  Individual joints were 
examined.  The skin was normal, including normal temperature, 
and the veteran denied skin problems.  Following clinical and 
X-ray examination, the diagnoses included history of cold 
injury to the feet and hands, with normal examination.  The 
examiner also reported that the veteran had degenerative 
joint disease of the right knee and low back, and related X-
ray reports are associated with the examination.  X-rays of 
the hands, hips, left knee, and feet were negative for 
arthritis.  In response to the RO's request for an opinion, 
the doctor stated that any opinion as to whether the 
veteran's arthritis was secondary to cold exposure would be 
entirely speculation.

In a June 1998 statement, the veteran asserted that 
degenerative and/or rheumatoid arthritis was due to his cold 
exposure during the Korean War, and he said that arthritis 
can manifest itself 20 to 30 years after exposure to cold.  

In August 1998, David A. Franks, M.D., reported that the 
veteran had significant arthritis of the lower extremities.  
Dr. Franks said that he understood that the veteran had 
served in Korea and said that it was very possible that this 
could lead to arthritic complaints.  He added, however, that 
there was obviously no way of proving this one way or the 
other, only that it was a possibility.

The veteran testified at a hearing at the RO in November 
1998.  He said that he had cold injury to his feet during his 
service in Korean in 1951-1952 and that he believed that this 
led to arthritis "basically all over."  He described symptoms 
in multiple joints including his neck, shoulders, elbows, low 
back, hips, knees, ankles, and feet.  He said that in the 
"1960s" he received SSA disability benefits for a period of 
time because of arthritis and also at that time went to the 
Mayo Clinic for the problem.

In subsequent statements in 1999, the veteran reiterated his 
belief that a cold injury during Korean service led to 
multiple joint arthritis.  He also submitted additional 
recent statements from fellow servicemen, to the effect that 
he was exposed to cold in Korea and was then treated for 
frostbite and frozen feet. 

II.  Analysis

A.  VCAA compliance

The April 2001 joint motion and Court order direct that the 
Board address whether there has been compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, 114 Stat. 2096 (2000), with respect to the veteran's 
claim for service connection for arthritis of multiple 
joints, claimed due to cold injury.  

In brief, the VCAA, and a companion VA regulation, provide 
that the VA shall notify a claimant of the evidence necessary 
to substantiate a claim, and the VA shall make reasonable 
efforts to obtain evidence to substantiate a claim, including 
obtaining identified relevant records and providing a VA 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The early case law from the Court, following enactment of the 
VCAA, including near the time of the joint motion/Court order 
in the present appeal, was that cases involving almost any VA 
claim had to be remanded to determine the applicability of 
the VCAA.  See, e.g., Holliday v. Principi, 14 Vet.App. 280 
(2001).  However, the case law has evolved, and the Court has 
more recently recognized that the VCAA does not apply and 
remands are not required in a number of situations, such as 
when the evidence has already been fully developed and that 
there is no reasonable possibility that further development 
would aid in substantiating a claim.  See, e.g., Wensch v. 
Principi, 15 Vet.App. 362 (2001).

The claims file in the present case shows that through 
correspondence, the rating decision, and the statement of the 
case, the veteran has been notified of what evidence is 
required to substantiate his claim for service connection.  
An attorney, who is versed in the law, represents the 
veteran, and the attorney presumably has actual knowledge of 
what evidence is required to substantiate the claim.  The VA 
attempted to obtain service medical records, but they have 
been destroyed.  The absence of service medical records is 
not significant in this case, given that the Board may 
concede cold exposure during combat service, and the veteran 
does not claim treatment for arthritis during service or for 
many years thereafter.  The VA has made reasonable efforts to 
obtain all identified relevant post-service medical records.  
The veteran and his representative have been given 
opportunities to present any other evidence, most recently 
after the case was returned to the Board by the Court, but no 
additional relevant evidence has been submitted or 
identified.  A VA compensation examination with a medical 
opinion on the issue has been provided.  

In sum, the veteran and his attorney are aware of the 
evidence necessary to substantiate the claim, and all VA 
development of evidence which might substantiate the claim 
has already been accomplished.  The Board finds that the 
notice and duty to assist provisions of the VCAA, and related 
VA regulation, have been satisfied with respect to the claim.

B.  Service connection

The veteran claims service connection for degenerative or 
rheumatoid arthritis of multiple joints which he asserts is 
the result of cold injury during service in Korea.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be rebuttably presumed if manifest to a compensable 
degree within one year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran served on active duty from 1950 to 1952, and from 
1953 to 1955.  He had service in Korea and engaged in combat.  
His service medical records are not available and were 
reportedly destroyed.  It is neither contended nor suggested 
by the evidence that arthritis was present during service or 
for many years thereafter.  The first contemporaneous record 
of arthritis is from 1975, about 20 years after service.  
When the veteran was seen in 1975, he gave a history of 
symptoms developing just that year.  In connection with his 
current claim for service connection, he at times has 
asserted a somewhat earlier date of first treatment for 
arthritis, such as in the 1960s or 1970.  Such is not shown 
by credible evidence and, in any event, would still be many 
years after service and long past the 1-year period for 
presumptive service connection.  The medical impression in 
1975 was that the veteran had rheumatoid arthritis, although 
later medical records suggest such was incorrect.  The 1998 
VA examination noted degenerative arthritis of the right knee 
and low back.  The doctor noted the veteran gave a history of 
cold injury to the feet and hands, but current examination 
was normal.  The VA doctor said it would be entirely 
speculative to associate the veteran's arthritis with cold 
exposure.  In a 1998 statement, a private doctor said it was 
very possible that service in Korea could lead to arthritis, 
yet the doctor also said there was no way of proving this and 
it was only a possibility.

The veteran engaged in combat during the Korean War, and 
under the circumstances it may be assumed, even in the 
absence of official service records, that he then had cold 
exposure or a cold injury.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

As a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The private 
and VA doctors' statements in 1998 are not in opposition to 
each other.  Rather, both doctors indicate it would be 
speculative to associate the veteran's arthritis with service 
in Korea including cold exposure at that time.  Medical 
opinions couched in equivocal "may or may not" terms have no 
probative value.  See, e.g., Beausoleil v. Brown, 8 Vet.App. 
459, 463 (1996); Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Pure speculation and remote possibility are beyond 
the reasonable doubt doctrine.  See 38 C.F.R. § 3.102.  

There is no competent medical evidence to link the veteran's 
multiple joint arthritis, first shown many years after 
service, with any incident of service including cold 
exposure.  The gap of many years after service, without any 
medical evidence of arthritis, also makes it unlikely that 
the arthritis is related to service.  Cold injuries usually 
occur at the ends of the extremities (e.g., "frozen feet") as 
they are most susceptible to the cold.  The rating criteria 
for cold injury residuals (38 C.F.R. § 4.104, Diagnostic Code 
7122) acknowledge that osteoarthritis may at times be a 
residual to a cold injury to a particular body part subject 
to frostbite or similar cold injury, but there is no medical 
evidence that diffuse arthritis in multiple joints dispersed 
throughout the body can develop from a cold injury.  Numerous 
people have never had a significant cold injury yet 
nonetheless have generalized arthritis of multiple joints.

Even assuming the veteran had cold injury during combat 
service in Korea, the gap of many years after service without 
evidence of arthritis in any joint, the scattered anatomical 
locations of arthritis over the years, and the absence of 
medical evidence attributing his generalized arthritis to 
prior cold injury, makes it highly unlikely that his multiple 
joint arthritis is due to service.  The Board finds there is 
clear and convincing evidence that his multiple joint 
arthritis is unrelated to any incident of service including 
cold injury.  

The Board concludes that arthritis of multiple joints, 
including rheumatoid or degenerative arthritis, began many 
years after service and was not caused by any incident of 
service including any cold injury.  Arthritis of multiple 
joints was neither incurred in nor aggravated by active 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for arthritis of multiple joints, claimed 
as due to cold injury, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

